DECISION AND JUDGMENT ENTRY
On April 30, 2001, relator, Joe C. Overton, filed a petition for a writ of mandamus in this court. Relator asks this court to compel the respondent, Judge Robert Christiansen, to grant a motion he filed in the respondent's court to be credited with one hundred and thirty-five days of jail time credit. Relator says that the respondent has already denied the motion, and that he has no adequate remedy at law.
On August 17, 2000, this court considered a similar petition for a writ of mandamus. Grays v. Lucas County Court of Common Pleas (Aug. 17, 2000), Lucas App. No. L-00-1214, unreported. In that case, we made the following pertinent statements:
  "Mandamus cannot be used to correct errors in calculations of jail time credit. State ex rel. Hill v. Greene (Dec. 10, 1998), Cuyahoga App. No. 75433, unreported. Relator had an adequate remedy at law through appeal. State ex rel. Corder v. Wilson
(1991), 68 Ohio App. 3d 567, 573; Gregory v. Lucas County Court of Common Pleas (Dec. 7, 1998), Lucas App. No. L-98-1357, unreported. `Mandamus cannot be used as a substitute to collaterally attack the confinement calculation.' Gregory, supra.
  "Therefore, relator has failed to state a claim for relief in mandamus. Accordingly, relator's action in mandamus is hereby ordered dismissed at relator's cost." Grays v. Lucas County Court of Common Pleas
(Aug. 17, 2000), Lucas App. No. L-00-1214, unreported.
The pronouncements we made in Grays v. Lucas County Court of CommonPleas, id., are equally applicable in this case. Appellant has an adequate remedy at law through appeal. See State ex rel. Miller v. LucasCounty Court of Common Pleas (May 17, 1999), Lucas App. No. L-99-1142, unreported. Therefore, his petition for mandamus obviously cannot prevail on the facts alleged and sua sponte dismissal is appropriate. See, e.g.,State ex rel. Jones v. O'Connor (1999), 84 Ohio St. 3d 426, 426-427; Stateex rel. Peeples v. Anderson (1995), 73 Ohio St. 3d 559; and State ex rel.Sherrills v. Russo (Mar. 1, 2001), Cuyahoga App. No. 79075, unreported.
Appellant's petition for mandamus is not well-taken and is denied. The petition for writ of mandamus is ordered dismissed at relator's costs.
  ________________________ Peter M. Handwork, JUDGE
James R. Sherck, J. and Mark L. Pietrykowski, P.J. CONCUR.